DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 12/3/2021 is acknowledged.  
The traversal pertaining to the restriction requirement of the Groups is on the grounds that “the Office has not established that restriction is appropriate in the present case”; specifically, Applicant argues that “Restriction is not proper with respect to Group I and Group II, which are related as a combination and subcombination”.  This is not found persuasive since the Applicant has misidentified the relationship between Groups I and II which were indicated by the Office as being related as “process and apparatus for its practice” (see pages 2-3 of the 9/3/2021 Restriction Requirement), not “combination and subcombination”; therefore, this argument is not moot as it argues a relationship that was not set forth in the Restriction Requirement.
The traversal pertaining to the restriction requirement of the Species is on the grounds that “the Office has not established that election of species is appropriate in the present case”; specifically, Applicant argues that “the Office has not shown that a serious burden would be present if election of species was not required”. This is not found persuasive since, as per Applicant’s own quotation, MPEP § 803 states “Examiner must provide reasons and/or examples to support conclusions … [A] serious  or a different field of search … That prima facie showing may be rebutted by appropriate showings or evidence by the applicant” and the Office indicated that serious burden was shown by indicating that “The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)” (see pages 4-5 of the 9/3/2021 Restriction Requirement). Regarding this, the Applicant argues that the Office “does not explain what different fields of search would be required” and “does not explain or identify any differences between the identified species”, but this is not correct since the Office indicates that the different field of search would involve “employing different search strategies or search queries”.  Regarding this, the Applicant additionally argues that each of the Species “includes the same basic components, an infusion device, an analyte monitor, and a cannula and analyte sensor” and “thus, a search for one species would provide results relevant to each species”; however, although each species may include the same basic components, the configuration of those components regarding structural and communicative relationships (which differs between each species) requires the use of different search strategies and queries. For example:
Species A requires three separate components (infusion device, monitor and transmitter) wherein the monitor and the infusion device do not directly communicate but both have their own independent displays, the infusion device directly communicates with the transmitter via wired connection, and the monitor directly communicates with the transmitter via wireless connection.

Species C requires three separate components where all three components can be in direct communication with each other, the infusion device does not have a display, the infusion device and the transmitter are in wired connection, the infusion device and the monitor are in wireless connection, and the monitor and the transmitter are in wireless connection.
Species D requires three separate components where the monitor and the transmitter do not directly communicate, the monitor and the infusion device both have their own display, the infusion device and the transmitter are in wired connection, and the infusion device and the monitor are in wireless connection.
Species E requires two separate components  (infusion device+monitor and transmitter unit) wherein the hybrid infusion device+monitor has a hybrid displace and communicates with the transmitter with only wired connection.
Species F requires three separate components, wherein the monitor and the transmitter are not in direct communication, the infusion device does not have a display, the infusion device and the transmitter are in wired connection, and the monitor and the infusion device are in wireless connection.
Species G requires two separate components (infusion device+transmitter and monitor) wherein the hybrid infusion device+transmitter is in wireless communication with the monitor which has a display.

Therefore, these arguments are not persuasive.
Accordingly, claims 15-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because the patent abstract does not include that which is new in the art to which the invention pertains. For example, the abstract does not include the subject matter that is presently claimed. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: The Application Data Sheet lists priority to US Patent Application No. 14/529,026 (issued on 6/25/2019 as US Patent No. 10,328,201), but this application is missing from paragraph [0001] which lists all other applications for which priority is sought. Paragraph [0001] should be amended to list this reference as well. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 8-10 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steil et al. (PG PUB 2003/0130616) in view of Hugues et al. (WO 2008/099288 – a copy of which is attached).
Re claim 1, Steil discloses a method of providing treatment for a medical condition (Para 88), the method comprising: receiving, by a control unit 12 (Fig 1), analyte data 18 (Fig 1, from glucose sensor system 10) (Para 90); controlling, by the control unit, a medication delivery device 14 (Fig 1) in accordance with a first closed loop (Para 88) control algorithm (Para 292 discloses that “the user or another individual may manually override the control system or select a different controller algorithm” – since there is a “different controller algorithm”, there must inherently be a first algorithm – this unnamed first algorithm is the “first closed loop control algorithm”) based on the analyte data (via commands 22, Fig 1) (Para 90); causing, by the control unit, the medication delivery device to be controlled in accordance with a second closed loop control algorithm (“a different controller algorithm”, Para 292) instead of the first closed loop control algorithm (Para 292); and controlling, by the control unit, the medication delivery device in accordance with the second closed loop control algorithm (Para 292). Steil does not explicitly disclose that the control unit is configured to use one or more application programming interface (API) functions to interface with the first closed loop control algorithm and the second closed loop control algorithm. Hugues, however, teaches a control unit that communicates with a sensor system wirelessly (like in Steil, Para 94), wherein the control unit is configured to use one or more application programming interface (API) functions to interface with programming within the control 
Re claim 9, Steil discloses that controlling the medication delivery device in accordance with the first closed loop control algorithm comprises causing the medication delivery device to deliver medication in accordance with the first closed loop control algorithm (Para 292), and wherein controlling the medication delivery device in accordance with the second closed loop control algorithm comprises causing the medication delivery device to deliver medication in accordance with the second closed loop control algorithm (Para 292).
Re claim 10, Steil discloses that causing the medication delivery device to be controlled in accordance with the second closed loop control2Preliminary AmendmentApp. Serial No.: 16/451,676Client Docket No.: 9547USC2Attorney Docket No.: 075403-001086 algorithm instead of the first closed loop control algorithm is based on a user action (“the user or another individual may […] select a different controller algorithm”, Para 292).
Re claim 12, Steil discloses that the second closed loop control algorithm is not modified (“PD controller for rapid glucose adjustment”, Para 292).
Re claim 13, Steil as modified by Hugues in the rejection of claim 8 above discloses that the one or more API functions are related to analyte monitoring (Para 90 of Steil; “biometric values”, Abstract of Hugues).
Re claim 14, Steil discloses that the analyte data is glucose data (Para 90) and the medication delivery device is an insulin delivery device (Para 90).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steil et al. (PG PUB 2003/0130616)/Hugues et al. (WO 2008/099288) in view of Douglas et al. (PG PUB 2008/0306353).
Re claim 11, Steil discloses storing data in a memory accessible by the control unit (Para 96), but Steil/Hugues do not explicitly disclose that the first closed loop control algorithm and the second closed loop control algorithm are stored in this memory. Douglas, however, teaches storing computer program instructions (i.e. algorithms) in a computer-usable memory (Para 158) for the purpose of allowing the algorithms to direct a computer or other data processing apparatus to function in the specific manner dictated by the algorithms (Para 158). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Steil/Hugues to include the algorithms being stored in a memory, as taught by Douglas, for the purpose of allowing the algorithms to direct a computer or other data processing apparatus to function in the specific manner dictated by the algorithms (Para 158).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayes et al. (PG PUB 2006/0173406) and Chase (PG PUB 2010/0056993) each disclose devices substantially similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783